Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Final office is a response to the papers filed on 07/07/2022.
Claims 1-2, 4, 6-14, 16-23 are pending, claims 3, 5, and 15 are cancelled.

Response to Arguments
Applicant's arguments file on 07/07/2022 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghislain (Pub. No. 2014/0287278 A1) further in view of Hiroyuki et al. (JP 2013191564 A).



Regarding claims 1 and 21, Ghislain discloses:

A battery pack comprising: 
a plurality of cell units that are constituted of a plurality of battery cells connected in series (see Fig. 3-5, battery cells 1 connected in series); and 
a plurality of connection terminals, wherein a connection state of the plurality of cell units is switchable (see Fig. 3-5, battery cells 1 connected in series, switches K1-K6..., see par [0036]), 
wherein the battery pack comprises a microcomputer that stops a charging/discharging or outputs a signal for stopping a charging/discharging to an electrical apparatus main body when a voltage imbalance between the plurality of cell units or a contact failure of the plurality of connection terminals occurs (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178], ,) and 
wherein in a case of any one of the following processes (1) to (3), the microcomputer is configured to determine that a contact failure of the connection terminal has occurred and stop the charging or discharging, 
(1) when a difference between temperatures of the cell units becomes equal to or larger than a threshold value (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178], ,), 
(2) when a difference between currents flowing in the plurality of cell units becomes equal to or larger than a threshold value (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178], ,), and 
(3) when the current flowing in one cell unit at a time of a parallel-connection state in which the plurality of cell units are connected to each other Customer No.: 31561 Docket No.: 093140-US-1102-PCT Application No.: 16/627,750in parallel becomes equal to or larger than a predetermined value (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178], ,).
However, Ghislain fails to disclose:
all battery cells of the plurality of cell units are configured to be used when the battery pack is connected to an electrical apparatus main body
Thus, Hiroyuki discloses:
all battery cells of the plurality of cell units are configured to be used when the battery pack is connected to an electrical apparatus main body (see spec, the manufacturer prepares a cell assembly containing a number of cells necessary for generating the rated voltage of the cordless power tool,.... When using one cell assembly, the user can use it as a 1.5 Ah battery device, and when using two cell assemblies, it can be used as a 3 Ah battery device.... ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified battery module of Ghislain to configure all battery cells to be used when the battery pack is connected to an electrical apparatus in order to get the value of the current capacity of the cordless power tool (see Hiroyuki Spec).


Regarding claim 2, Ghislain discloses:
wherein a protection circuit that is provided for each cell unit and monitors voltages of the battery cells is provided, and the microcomputer is connected to the protection circuit and monitors load states of the battery cells (see par [0178], (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178], ,) this prevents the temperature of a module and/or cell from overshooting...(protect circuit)....).

Regarding claim 4, Ghislain discloses:
wherein the microcomputer detects a connection state between the connection terminals and device side terminals of an electrical apparatus main body in which the battery pack is mounted, and when there is a cell unit that is not charged or discharged due to a contact failure between the connection terminals and the device side terminals, the microcomputer stops a charging/discharging or outputs a signal for stopping a charging/discharging (see par [0146], a start of locking or unlocking by an actuation of a lever or handle of the locking/unlocking device is detected and an item of ......, the connections with the power bus and communication bus are thereafter cut automatically, by a switch....[wherein detect the unlock mean detect a connection state]).



Regarding claim 10, Ghislain discloses:
wherein an LD terminal of the battery pack is connected to a ground via a switching element, and the microcomputer causes the switching element to be in a -5-Customer No.: 31561 Docket No.: 093140-US-1102-PCT Application No.: 16/627,750 conducting state by controlling a gate signal of the switching element, such that the LD terminal is subjected to grounding to the ground to stop an operation of the electrical apparatus main body in which the battery pack is mounted (see Fig. 4-5, see par [0187]).


Regarding claim 11, Ghislain discloses:
wherein a thermistor and a switching element are connected to a part between an LS terminal and the ground, and when the microcomputer controls the gate signal of the switching element, the LS terminal of the battery pack blocks transmission of an output of the thermistor and sends out a high signal instead from the LS terminal to stop operation of a connected charging device (see Fig. 4-5, see par [0187]).

Regarding claims 12 and 22 , Ghislain discloses:
wherein a working device is operated by driving a motor using a power from the battery pack (see par [0171], [0195]).

Regarding claim 13, Ghislain discloses:
a device main body that has a load device to which power is supplied from the battery pack; and a control unit that controls power supplied from the battery pack to the load device, wherein the control unit stops or limits a power supply from the battery pack to the load device or issues a notification of occurrence of an abnormality when an -6-Customer No.: 31561 Docket No.: 093140-US-1102-PCT Application No.: 16/627,750 abnormality has occurred in connection between the plurality of cell units (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178],).

Regarding claim 14, Ghislain discloses:
wherein the control unit detects a voltage of each of the plurality of cell units, and when a difference between the voltages becomes equal to or larger than a predetermined value, the control unit determines that an abnormality has occurred in connection between the plurality of cell units (see par [0139], according to a possible embodiment, the processing circuit can be a microcontroller ...., see par [0026] sensor for measuring the voltage across the terminals of the ...., sensor for measuring the temperature of a cell..., par [0036-0038], so as to obtain a zero voltage difference between the upper and lower terminal of the brick closing of the switches disposed .... par [0058], see par [0178],).

Allowable Subject Matter
		Claims 8 and 23 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the combination of prior arts fail to disclose:
“at least one of a system detection circuit and first and second voltage detection circuits, wherein the system detection circuit detects whether the battery pack is mounted in an electrical apparatus main body or an external charging device in order to detect a contact failure between the device side terminals of the electrical apparatus main body in which the battery pack is mounted and the connection terminals, and the first and second voltage detection circuits detect a voltage value with respect to a lower potential side ground of each of the plurality of cell units, and a connection state detection circuit that detects the presence or absence of a contact failure in any of the positive electrode terminals and the negative electrode terminals in the battery pack by comparing negative side potentials of the plurality of cell units”.

Claim 9 also allowed as being directly or indirectly dependent of the allowed independent base claim.

Regarding claim 23, the combination of prior arts fail to disclose:
“wherein a first cell unit of the plurality of cell units is connected to one positive electrode terminal of the pair of positive electrode terminals and to one negative electrode terminal of the pair of negative electrode terminals and a second cell unit of the plurality of cell units is connected to other positive electrode terminal of the pair of positive electrode terminals and to other negative electrode terminal of the pair of negative electrode terminals, and wherein when the battery pack is connected to a high-voltage electrical apparatus main body, the first cell unit and the second cell unit are in a series-connection state, and when the battery pack is connected to a low-voltage electrical apparatus main body, the first cell unit and the second cell unit are in a parallel-connection state”.

Claims 6-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims 6, 7 , and 16.


The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851